 

              Exhibit 10.12

 

MARKETAXESS HOLDINGS, INC.

MARKETAXESS CORPORATION

Proprietary Information and Non-Competition Agreement

 

 

This Proprietary Information and Non-Competition Agreement (the “Agreement”) by
and between [INSERT NAME] (“you”) and MarketAxess Corporation or its parent,
affiliate or subsidiary by which you are employed or to which you provide
services (the “Company”) is entered into as of [INSERT DATE].

1.Acknowledgments.  You and the Company acknowledge that you are employed by or
otherwise provide services to the Company and/or its parents, subsidiaries and
affiliates (collectively, the “Company Group”) in a capacity which creates a
relationship of confidence and trust between you and the Company Group. During
the term of your employment or service relationship with the Company Group (the
“Engagement Term”), you will obtain Confidential Information (as defined herein)
with regard to the Company Group and its clients, customers and vendors and will
be introduced to and create or develop relationships with customers, employees,
joint ventures, suppliers and other persons with which the Company Group does
business. Because the Company Group will suffer substantial damage if you engage
in certain activities during or after the Engagement Term, including using or
disclosing Confidential Information (as defined herein), it is necessary for the
Company Group to be protected by the prohibitions and the restrictions set forth
in this Agreement in exchange for good and valuable consideration, which you
acknowledge receiving. You acknowledge your agreement to the terms and
conditions of this Agreement by countersigning at the end of this Agreement.

2.Non-Disclosure of Confidential Information. During the Engagement Term and
thereafter, you (a) shall hold all Confidential Information for the benefit of
the Company Group (or the owner of any Confidential Information), and (b) shall
not, without the prior written consent of the Company, use for your own benefit
or disclose to any third party any Confidential Information.

For purposes of this Agreement, “Confidential Information” means all information
obtained by or disclosed, created, revealed or known to you as a consequence of
or through your employment or other service relationship with the Company Group
that is secret, confidential or not generally known to the public (other than
through your disclosure of such Confidential Information or disclosure by
another person in violation of such person’s obligations to the Company Group or
the owner of such Confidential Information) relating to (i) the Company Group,
its businesses or operations or (ii) any client or other third party to which
the Company Group provides services or which otherwise has business dealings
with the Company Group.  Confidential Information includes (A) information of a
commercial nature (for example, information about customers, clients or vendors
of the Company Group (or the third party or its affiliates), strategies, costs,
prices and markets), (B) information of a technical nature (for example,
methods, know-how, code, processes, technical specifications, drawings and
design data), (C) information of a strategic nature (for example, future
developments or strategies pertaining to research and development, marketing and
sales, new or improved products or services or other matters concerning the
Company Group’s or third party’s planning), (D) information as to employees and
consultants (for example, capabilities, competence, status with the Company
Group and compensation levels), and (E) information conceived, originated,
discovered or developed by you during the Engagement Term.  

1

 

--------------------------------------------------------------------------------

 

In the event you are compelled by order of a court or other governmental or
legal body to disclose any Confidential Information to anyone other than the
Company (and its designees), you shall promptly notify the Company of any such
order and shall cooperate fully with the Company (or the owner of such
Confidential Information) in protecting such information to the fullest extent
possible under applicable law.  

Nothing in this Agreement shall prohibit you from reporting or disclosing
information under the terms of the MarketAxess “Whistleblower Policy”, a copy of
which is attached hereto as Appendix A.

3.Return of Materials. All Confidential Information, hard copy or electronic
documents, records, notebooks, files, memoranda, computer printouts, disks,
computer software, designs, hardware (including but not limited to mobile
devices and any network related equipment), data, reports, fee schedules or
price lists, plans, communications and other documents or materials (including
copies or reproductions thereof and documents or information derived therefrom)
in your possession or control (the “Materials”) prepared by you (whether
individually or with others), obtained by you or disclosed to you in connection
with or relating to your employment or other service relationship with the
Company Group shall be left with or returned to the Company upon the termination
of the Engagement Term or upon the Company’s request. Such Materials shall at
all times be the property of the Company Group.  At the request of the Company,
you shall provide a signed, written certification in a form acceptable to the
Company confirming that you have returned any and all Materials to the Company.

4.Non-Competition. During the Engagement Term and for six (6) months thereafter,
you shall not, directly or indirectly, as an individual proprietor, partner,
stockholder, officer, employee, director, joint venturer, investor, lender,
consultant, contractor or in any other capacity whatsoever, provide services
that are the same as or similar to any of the services that you provided to the
Company Group in the twelve (12) months prior to the termination (for any
reason) of your employment by or provision of services to the Company Group to
any person or entity engaged in the same or similar business as the Company
Group within the United States, the United Kingdom or in any foreign country
where the Company Group does business.  Nothing herein precludes you from owning
less than 1% of the total outstanding stock of a publicly held company or from
engaging in any otherwise prohibited activity with the express prior written
approval of the Chief Executive Officer of the Company.  

5.Non-Solicitation. During the Engagement Term and for twelve (12) months
thereafter, you shall not directly or indirectly solicit, encourage or induce
(or attempt to solicit, encourage or induce) any person or entity who does
business with (or is considering doing business with) the Company Group or who
uses the Company Group’s products or services and to whom you provided services
or about whom you obtained Confidential Information during the Engagement Term
to (a) terminate, cease, reduce, or diminish in any way its relationship or
prospective relationship with the Company Group or (b) use a competing product
or service.

6.Non-Solicitation of Employees or Consultants. During the Engagement Term and
for twenty four (24) months thereafter, you shall not directly or indirectly (a)
recruit, solicit, encourage or induce (or attempt to recruit, solicit, encourage
or induce) any non-clerical employee or consultant of the Company Group to
terminate his or her employment with, or otherwise cease or reduce his or her
relationship with, the Company Group or (b) hire or assist another person or
entity to hire any non-clerical employee or consultant of the Company Group or
any person who, to your knowledge, within six months before was such a
person.  You may however, if requested by any entity with which you are not
affiliated, serve as a reference for any person who at the time of the request
is not an employee of, or consultant to, the Company Group.

2

 

--------------------------------------------------------------------------------

 

7.Extension of Restriction Period. If you violate or breach any portion of
Sections 4, 5 or 6, then the restriction period applicable to those Sections
will be extended by the length of the period of any such violation or breach as
determined by the Company in its sole discretion.

8.Non-Contravention. You shall not disclose to the Company Group or use during
your Engagement Term any confidential information or inventions, discoveries,
concepts, improvements or innovations of any of your prior employers or of any
other third party.

9.Inventions and Discoveries.

(a)You acknowledge and agree that all ideas, methods, inventions, discoveries,
improvements, work products or developments (“Inventions”), whether patentable
or unpatentable,

(i)that relate to your work with the Company Group, made or conceived by you,
solely or jointly with others, during the Engagement Term; provided that any
Inventions which are made, disclosed, reduced to tangible or written form or
description or are reduced to practice by you after the Engagement Term and
which pertain to the business carried on or products or services being sold or
developed by the Company Group at the time of the expiration of the Engagement
Term and which were, or are derived from, Inventions worked on or developed by
you during the Engagement Term, shall be presumed to have been made during the
Engagement Term, or


(ii)that are reasonably suggested by any work that you perform in connection
with the Company Group, either while performing your duties with the Company
Group or on your own time, but only insofar as the Inventions are related to
your work as an employee or other service provider to the Company Group, shall
belong exclusively to the Company (or its designee), whether or not patent
applications are filed thereon.

(b)You will keep adequate written records (the “Records”), in the manner
prescribed by the Company, of all Inventions, and will promptly disclose in
writing to the Company all material information relating to Inventions. The
Records shall be the sole and exclusive property of the Company, and you will
surrender them upon the termination of your Engagement Term, or upon the
Company’s request.

(c)You will assign to the Company the Inventions and all patents that may issue
thereon in any and all countries, whether during or subsequent to your
Engagement Term, together with the right to file, in your name or in the name of
the Company (or its designee), applications for patents and equivalent rights
(the “Applications”). You will, at any time during and subsequent to the
Engagement Term, make such applications, sign such papers, take all rightful
oaths, and perform all acts as may be requested from time to time by the Company
with respect to the Inventions, and you will also execute assignments to the
Company (or its designee) of the Applications, and give the Company and its
attorneys all reasonable assistance (including the giving of testimony) to
obtain the Inventions for its benefit, all without additonal compensation to you
from the Company Group, but, in each case, entirely at the Company’s expense.
You will also provide any information, such as passwords or codes, necessary to
allow the Company Group to fully utilize its property.

(d)In addition, the Inventions will be deemed Work for Hire, as such term is
defined under the copyright law of the United States, on behalf of the Company
and you agree that the Company will be the sole owner of the Inventions, and all
underlying rights therein, in all media now known or hereinafter devised,
throughout the universe and in perpetuity without any further obligations to
you. If the Inventions, or any portion thereof, are deemed not to be Work for
Hire, you hereby irrevocably

3

 

--------------------------------------------------------------------------------

 

convey, transfer and assign to the Company, all rights, in all media now known
or hereinafter devised, throughout the universe and in perpetuity, in and to the
Inventions, including without limitation, all of your right, title and interest
in the copyrights (and all renewals, revivals and extensions thereof) to the
Inventions, including without limitation, all rights of any kind or any nature
now or hereafter recognized, including without limitation, the unrestricted
right to make modifications, adaptations and revisions to the Inventions, to
exploit and allow others to exploit the Inventions and all rights to sue at law
or in equity for any infringement, or other unauthorized use or conduct in
derogation of the Inventions, known or unknown, prior to the date hereof,
including without limitation the right to receive all proceeds and damages
therefrom. In addition, you hereby waive any so-called “moral rights” with
respect to the Inventions.

(e)You hereby waive any and all currently existing and future monetary rights in
and to the Inventions and all patents that may issue thereon, including, without
limitation, any rights that would otherwise accrue to your benefit by virtue of
you being an employee of or other service provider to the Company Group.

10.Representations. You acknowledge and agree that you have not entered into,
and during the Engagement Term will not enter into, any other agreement or
obligation which would in any way affect, restrict or limit your employment or
other service relationship with the Company Group or otherwise conflict with
your obligations to the Company Group. In addition, you hereby represent,
warrant and covenant to the Company as follows: (a) you have the right to grant
the rights granted in this Agreement, you are not under any contractual or other
obligation that would prevent, limit or impair, in any way, the performance of
your obligations hereunder and have not done and will not do any act and have
not made and will not make any grant, assignment or agreement which will or
might conflict or interfere with the complete enjoyment of all of the Company’s
rights under this Agreement; and (b) all material provided or contributed by you
for use in the Inventions, (i) will be wholly original with you and not copied
in whole or in part from any other work, (ii) will not violate or infringe in
any way upon the rights of others, including, without limitation, any patent,
copyright, trademark or other proprietary right, and (iii) will not violate any
applicable law. You will defend, indemnify and hold harmless the Company Group,
and its respective managers, officers, employees and representatives, and their
respective agents, successors and assigns, from and against any and all claims,
losses and expenses, including without limitation attorneys’ fees and costs,
arising out of any breach or alleged breach of your representations, warranties
or covenants hereunder.

11.Enforcement. The parties have entered into this Agreement in the belief that
its provisions are valid, reasonable and enforceable. If any one or more of the
provisions shall be held to be invalid, illegal or unenforceable in any respect,
such invalidity, illegality or unenforceability shall not affect any other
provision of this Agreement, but this Agreement shall be construed as if such
invalid, illegal or unenforceable provision had never been contained therein to
the fullest extent consistent with the intent of this Agreement. If any
provision in this Agreement is found by any court, arbitral tribunal or similar
entity to be unenforceable, including because it extends for too long a period
of time or over too great a range of activities or in too broad a geographic
area, then such provision shall be given effect to the maximum extent possible,
including by interpreting such provision to extend over the maximum period of
time, range of activities and/or geographic area to which it may be enforceable.

 

12.Remedies. In the event of a breach or potential breach of the restrictions
and prohibitions in this Agreement, you acknowledge that the Company Group (or
the owner of any relevant Confidential Information) will be caused irreparable
harm and that money damages may not be an adequate remedy. You also acknowledge
that the Company Group (and the owner of such Confidential Information) shall

4

 

--------------------------------------------------------------------------------

 

be entitled to injunctive relief (in addition to its other remedies at law or
equity) to have such provisions specifically enforced without posting any bond.

13.Reasonableness. You acknowledge that the prohibitions and restrictions set
forth in this Agreement, including in Sections 2, 4, 5 and 6, are reasonable and
necessary for the protection of the business of the Company Group, that the
restrictions and prohibitions herein will not prevent you from earning a
livelihood after the termination of the Engagement Term and that part of the
compensation paid and, if you are an employee, the benefits provided to you are
in consideration for entering into this Agreement.

14.Assignment; Entire Agreement. Your rights under this Agreement are not
assignable. This Agreement and the rights hereunder shall be assignable by the
Company, in whole or in part. This Agreement and the rights hereunder shall
inure to the benefit of and be binding upon the Company and its successors and
assigns and upon you and your personal or legal representatives, executors,
administrators, heirs, distributees, devisees, legatees and permitted assignees
and may not be altered, modified, or amended except by written instrument signed
by you and the Company. This Agreement sets forth the entire understanding of
you and the Company with regard to the subject matters covered herein and
supersedes and replaces any existing agreement, written or otherwise, entered
into by you and the Company with regard to the same or similar subject matter.

15.Notices. All notices hereunder shall be given in writing and shall be either
delivered personally or sent by certified or registered mail, return receipt
requested, or nationally recognized overnight courier addressed to the other
party at your address on the books of the Company or at the Company’s executive
offices, as the case may be. Notices shall be deemed given when received or
three days after mailing, whichever is earlier.

16.Review of Agreement.  You acknowledge and agree that you have been provided
with sufficient time to carefully review and examine this Agreement and to
consult with counsel or other advisors regarding this Agreement, and that you
understand the terms and conditions set forth in this Agreement.

17.Future Employers.  You acknowledge and agree that the Company Group may share
this Agreement or any of the terms or provisions herein with any person or
entity who potentially or actually retains you as an employee, consultant or
service provider.

18.Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED FOR ALL PURPOSES BY THE LAW OF THE STATE OF NEW YORK, WITHOUT REFERENCE
TO RULES RELATING TO CONFLICTS OF LAWS.

19.Exclusive Forum; Service or Process; Jury Waiver.  EXCEPT AS REQUIRED BY
FINRA RULES OR REGULATIONS, YOU AND THE COMPANY AGREE THAT ANY DISPUTES ARISING
UNDER OR RELATING TO THIS AGREEMENT SHALL BE RESOLVED EXCLUSIVELY IN THE STATE
OR FEDERAL COURTS IN NEW YORK COUNTY, NEW YORK, AND YOU AND THE COMPANY CONSENT
TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS.  YOU AND THE COMPANY HEREBY WAIVE,
TO THE MAXIMUM EXTENT PERMITTED BY LAW, ANY OBJECTION, INCLUDING OBJECTIONS
BASED ON FORUM NON CONVENIENS, TO THE CONDUCTING OF ANY SUCH PROCEEDING IN SUCH
JURISDICTION.  YOU AND THE COMPANY EACH CONSENT TO SERVICE OF PROCESS IN ANY
ACTION BROUGHT IN SUCH COURTS BY REGISTERED OR CERTIFIED MAIL SENT TO THE
ADDRESS INDICATED IN THE NOTICE PROVISION HEREOF. YOU AND THE

5

 

--------------------------------------------------------------------------------

 

COMPANY BOTH WAIVE TRIAL BY JURY IN CONNECTION WITH THE TRIAL OF ANY ACTION OR
DISPUTE ARISING UNDER OR RELATING TO THIS AGREEMENT OR MATTERS OF A SIMILAR
NATURE.  TO THE EXTENT ANY DISPUTE ARISING UNDER OR RELATING TO THIS AGREEMENT
IS REQUIRED BY FINRA RULES OR REGULATIONS TO BE SUBMITTED TO FINRA ARBITRATION,
YOU AND THE COMPANY AGREE THAT SUCH ARBITRATION SHALL TAKE PLACE IN NEW YORK,
NEW YORK.

20.Counterparts.  This Agreement may be executed in original or by facsimile or
similar method in several counterparts and, as so executed, shall constitute a
single agreement binding on all parties hereto, notwithstanding that all of the
parties are not signatory to the original or to the same counterpart.

 

 

 

 

 

Signed:

 

 

 

Printed Name:

 

 

 

 

MarketAxess Corporation

 

 

By:

 

 

 

Printed Name:

 

 

Title:  ______________________________

 

 

 

 

6

 